Angelhow v Chahfe (2019 NY Slip Op 05438)





Angelhow v Chahfe


2019 NY Slip Op 05438


Decided on July 5, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


86 CA 18-00572

[*1]JAMIE ANGELHOW, PLAINTIFF-RESPONDENT,
vFAYEZ CHAHFE, M.D., CHAHFE MEDICAL PROFESSIONAL RECRUITMENT, LLC, DOING BUSINESS AS THE CHAHFE CENTER, AND ST. ELIZABETH MEDICAL CENTER, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (EDWARD J. SMITH, III, OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
DARREN JAY EPSTEIN, ESQ., P.C., NEW CITY (DARREN J. EPSTEIN OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Oneida County (Gregory R. Gilbert, J.), entered March 8, 2018. The order denied defendants' motion for leave to reargue and/or renew their motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Angelhow v Chahfe ([appeal No. 1] — AD3d — [July 5, 2019] [4th Dept 2019]). 
Entered: July 5, 2019
Mark W. Bennett
Clerk of the Court